Exhibit TRANSCANADA CORPORATION – THIRD QUARTER 2008 Quarterly Report to Shareholders Media Inquiries: Cecily Dobson (403) 920-7859 (800) 608-7859 Analyst Inquiries: David Moneta/Myles Dougan/Terry Hook (403) 920-7911 (800) 361-6522 TransCanada Announces Third Quarter Net Income of $390 Million Comparable Earnings Per Share Increase 11 Percent CALGARY, Alberta – October 28, 2008 – (TSX: TRP) (NYSE: TRP) Third Quarter Highlights (All financial figures are unaudited and in Canadian dollars unless noted otherwise) § Net income for third quarter 2008 of $390 million ($0.67 per share) compared to $324 million ($0.60 per share) for the same period in 2007, an increase of approximately 12 per cent on a per share basis § Comparable earnings for third quarter 2008 of $366 million ($0.63 per share) compared to $309 million ($0.57 per share) for the same period in 2007, an increase of approximately 11 per cent on a per share basis § Funds generated from operations for third quarter 2008 of $711 million compared to $702 million for the same period in § Dividend of $0.36 per common share declared by the Board of Directors § Acquired the 2,480 megawatt (MW) Ravenswood Generating Station for US$2.9 billion, subject to certain post-closing adjustments § Secured firm, long term contracts for the Keystone Pipeline system expansion to the U.S. Gulf Coast § Agreed to increase ownership interest in the Keystone Pipeline system “TransCanada’s strong third quarter financial results demonstrate our ability to generate significant, sustainable earnings and cash flows from our growing portfolio of high-quality energy infrastructure assets,” said Hal Kvisle, TransCanada’s president and chief executive officer. “We continue to focus ondelivering significant enduring value to our shareholders from a growing portfolio of large scale assets that include the recently acquired Ravenswood Generating Station in New York City, the restart program at Bruce Power in Ontario and the Keystone Pipeline system that will deliver Canadian crude oil to U.S. Midwest and U.S.
